 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    JESUS CHIPREZ,                                     1:18 -cv-00727-DAD SKO (PC)

11                        Plaintiff,
                                                         ORDER DENYING MOTION FOR
12            v.                                         APPOINTMENT OF COUNSEL

13    M.E. SPEARMAN,                                     (Document #25)

14                        Defendant.

15

16

17
                     On January 28, 2019, plaintiff filed a motion seeking the appointment of counsel.
18
     Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
19
     113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent
20
     plaintiff pursuant to 28 U.S.C.     1915(e)(1). Mallard v. United States District Court for the
21
     Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain
22
     exceptional circumstances the court may request the voluntary assistance of counsel pursuant to
23
     section 1915(e)(1). Rand, 113 F.3d at 1525.
24
             Without a reasonable method of securing and compensating counsel, the court will seek
25
     volunteer counsel only in the most serious and exceptional cases. In determining whether
26
      exceptional circumstances exist, the district court must evaluate both the likelihood of success of
27
     the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28
     complexity of the legal issues involved.     Id. (internal quotation marks and citations omitted).
                                                          1
 1
                       In the present case, the court does not find the required exceptional circumstances.
 2
     Even if it is assumed that plaintiff is not well versed in the law and that he has made serious
 3
     allegations which, if proved, would entitle him to relief, his case is not exceptional. This court is
 4
     faced with similar cases almost daily. Further, at this early stage in the proceedings, the court
 5
     cannot make a determination that plaintiff is likely to succeed on the merits, and based on a
 6   review of the record in this case, the court does not find that plaintiff cannot adequately articulate
 7   his claims. Id.
 8            For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY
 9   DENIED, without prejudice.
10

11   IT IS SO ORDERED.

12   Dated:     January 30, 2019                                    /s/   Sheila K. Oberto               .
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                          2
